ICJ_059_NuclearTests_NZL_FRA_1974-12-20_JUD_01_ME_03_FR.txt. 483

OPINION INDIVIDUELLE DE M. PETREN

Pour les raisons que j’ai déjà exprimées dans mon opinion dissidente
jointe à l’ordonnance du 22 juin 1973, j'ai toujours été d’avis que la pré-
sente affaire devait être jointe à celle des Essais nucléaires (Australie
c. France). La Cour ayant rejeté cette proposition, il ne me reste qu’à
joindre au présent arrêt une opinion individuelle analogue à celle que
j'ai jointe à l'arrêt rendu ce jour en l’autre affaire.

Si j'ai pu voter pour l'arrêt, c'est parce que son dispositif énonce que
la demande est sans objet et qu’il n’y a pas lieu à statuer. Mon examen de
l'affaire m’a amené au même résultat mais pour des raisons qui ne
coïncident pas avec les motifs de l’arrêt.

L'affaire à laquelle l'arrêt met un terme n’a pas quitté le stade pré-
liminaire où se posent les questions de la compétence de la Cour et de la
recevabilité de la requête. La demande en indication de mesures conser-
vatoires présentée par la Nouvelle-Zélande ne saurait avoir eu pour
conséquence de suspendre l'obligation pour la Cour d'examiner dans le
plus bref délai les questions préliminaires de compétence et de receva-
bilité. Au contraire, cette demande ayant été accordée, il était particu-
lièrement urgent que la Cour décide si elle avait été valablement saisie de
l'affaire. Tout retard à cet égard était de nature à prolonger d’une manière
embarrassante pour la Cour et pour les Parties l’incertitude concernant
Pexistence d’une condition absolue pour justifier indication de mesures
conservatoires.

Cette situation exigeait au plus haut degré l’application rigoureuse des
dispositions du Réglement de la Cour qui viennent d’étre revisées en vue
d'accélérer la procédure. Tout récemment encore, le 22 novembre 1974,
l'Assemblée générale des Nations Unies a adopté la résolution 3232
(XXIX) sur l'examen du rôle de la Cour dont l’un des considérants
rappelle que la Cour a revisé son Règlement de manière qu’il soit plus
facile d’avoir recours à elle pour le règlement judiciaire des différends,
entre autres en réduisant la possibilité de délais. Parmi les raisons invo-
quées par la Cour elle-même pour justifier la revision du Règlement, il y
avait la nécessité d'adapter la procédure au rythme des événements inter-
nationaux (C./.J., Annuaire 1967-1968, p. 86). Or si jamais, dans l'âge
atomique, une affaire a été de nature à exiger d’être réglée au rythme des
événements internationaux, c’est bien la présente affaire. Néanmoins,
par son ordonnance du 22 juin 1973 portant indication de mesures
conservatoires, la Cour a reporté à plus tard la continuation de l'examen
des questions de compétence et de recevabilité dont elle constatait dans

30
484 ESSAIS NUCLÉAIRES (OP. IND. PETREN)

l’un des considérants de l’ordonnance qu’il était nécessaire de les régler
aussi rapidement que possible.

En dépit de la fermeté de cette constatation faite en juin 1973, les ques-
tions préliminaires dont il s’agit ne sont pas encore tranchées au seuil de
l’année 1975. Ayant voté contre l'ordonnance du 22 juin 1973 parce que
je trouvais que les questions de compétence et de recevabilité pouvaient
et devaient être résolues sans renvoi à une session ultérieure, j’ai à plus
forte raison été opposé aux retards qui ont marqué la suite de la procé-
dure et ont abouti à ce que la Cour conclue que la requête de la Nouvelie-
Zélande manque maintenant d’objet. Il me faut rappeler les circonstances
dans lesquelles des délais ont été fixés, puisque c’est à la lumière de ces
circonstances que j’ai eu 4 prendre position sur les suggestions tendant à
reporter à une date ultérieure l’examen de la recevabilité de la requête.

En invitant, par l’ordonnance du 22 juin 1973, les Parties à produire
des pièces écrites sur les questions de la compétence de la Cour et de la
recevabilité de la requête, la Cour a fixé la date d’expiration des délais
au 21 septembre 1973 pour le dépôt du mémoire du Gouvernement néo-
zélandais et au 21 décembre 1973 pour le dépôt du contre-mémoire du
Gouvernement français. Une ordonnance rendue par le Président le
6 septembre 1973 a, sur demande du Gouvernement néo-zélandais,
reporté au 2 novembre 1973 la date d'expiration du délai pour le dépôt
du mémoire de ce gouvernement et au 22 mars 1974 la date d’expiration
du délai pour le dépôt du contre-mémoire du Gouvernement français.

Les circonstances dans lesquelles la procédure écrite sur les questions
préliminaires a été ainsi prolongée jusqu’au 22 mars 1974 donnent lieu
à plusieurs observations. Ainsi aucun contact en ce qui concerne la
longueur des délais n’a été pris avec le Gouvernement français avant la
première fixation des délais, tandis qu’un tel contact a été pris avant leur
prorogation. Le Gouvernement français a alors répondu que, ayant
dénié la compétence de la Cour en l'affaire, il ne pouvait exprimer
d'opinion. Il faut penser que si ce gouvernement avait été consulté dès la
première fixation des délais, il aurait donné la même réponse que deux
mois et demi plus tard. Il aurait donc été clair dès ce moment que ledit
gouvernement n’avait pas l’intention de participer à la procédure écrite
et il n’y aurait pas eu lieu de réserver une période de trois mois pour la
production d’un contre-mémoire. Ainsi l’affaire aurait-elle pu être en
état dès la fin de l’été 1973, ce qui aurait permis à la Cour de rendre son
arrêt avant la fin de la même année.

Après s’étre privée de la possibilité d'organiser la procédure orale au
cours de l’automne 1973, la Cour s’est trouvée en face de la demande de
prorogation de délai pour le dépôt du mémoire. Le seul motif pour lequel
le coagent de la Nouvelle-Zélande a formulé cette demande consistait
en une référence à la prorogation, dans l’autre affaire, du délai pour le
dépôt du mémoire du Gouvernement australien et au «désir probable »
de la Cour de fixer les mêmes délais dans les deux affaires. Ainsi la pro-

31
485 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

rogation de délais en la présente affaire ne fut que la conséquence de la
prorogation de délais dans l’autre affaire, ce qui contribue à projeter de
la lumière sur le bien-fondé de la décision de la Cour de ne pas joindre
les deux affaires. Dans aucune des deux affaires les prorogations ne me
paraissent justifiées, surtout pas lorsqu'il s'agissait de délais de plu-
sieurs mois accordés pour le dépôt de contre-mémoires que le Gouver-
nement français n'avait pas l'intention de présenter. Mais ce n’est pas
tout.

L’ordonnance du 6 septembre 1973 a aussi eu pour conséquence de
renverser l’ordre suivant lequel la présente affaire et les affaires de la
Compétence en matière de pêcheries auraient dû se trouver en état. Dans
ces dernières affaires, la Cour, après avoir indiqué des mesures conser-
vatoires par ordonnances du 17 août 1972, s'était déclarée compétente
par arrêts du 2 février 1973 et avait, par ordonnances en date du 15 février
1973, fixé la date d’expiration des délais pour le dépôt des mémoires et
contre-mémoires aux ler août 1973 et 15 janvier 1974 respectivement.
Si l'ordonnance du 6 septembre 1973 prorogeant les délais fixés en la
présente affaire n'était pas intervenue, celle-ci aurait été en état le 22 dé-
cembre 1973, donc avant les affaires de la Compétence en matière de
pêcheries sur lesquelles elle aurait eu priorité en vertu de l’article 50,
paragraphe I, du Règlement de 1972 aussi bien que de l’article 46, para-
graphe !, du Règlement de 1946, encore applicable aux affaires de la
Compétence en matière de pécheries. Après que l’ordonnance du 6 sep-
tembre 1973 eut prolongé la procédure écrite en la présente affaire
jusqu'au 22 mars 1974, c'est aux affaires de la Compétence en matière de
pêcheries qu’est revenue la priorité fondée sur les dispositions précitées
du Règlement dans ses deux versions. Or la Cour aurait pu décider de
rétablir le précédent ordre de priorité, décision que lautorisaient à pren-
dre, en raison de circonstances particulières, l’article 50, paragraphe 2,
du Règlement de 1972 aussi bien que l’article 46, paragraphe 2, du
Règlement de 1946. L’inutilité du délai fixé pour le dépôt du contre-
mémoire du Gouvernement français constituait une circonstance parti-
culière, mais il y en avait d’autres, d’un poids encore plus grand. Dans
les affaires de la Compétence en matière de pêcheries, la Cour s'étant
déclarée compétente, l'incertitude concernant la justification de l’indi-
cation de mesures conservatoires avait cessé d'exister, tandis qu’en la
présente affaire cette incertitude a persisté de longs mois. Or la France,
qui avait demandé que l'affaire fût rayée du rôle, avait, en supposant que
cette attitude fût justifiée, un intérêt à voir un terme mis à l'affaire et par
là aux nombreuses critiques qu’on lui faisait de ne pas appliquer des
mesures conservatoires présumées indiquées par une Cour compétente.
Par ailleurs, comme il se pouvait que la France procédât pendant l'été
1974 à une nouvelle série d’essais nucléaires atmosphériques, la Nouvelle-
Zélande avait un intérêt particulier à voir confirmée auparavant la com-
pétence de la Cour, ce qui aurait conféré plus d’autorité à l'indication de
mesures conservatoires.

Pour toutes ces raisons, on aurait pu s’attendre à ce que la Cour décide

32
486 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

d’examiner la présente affaire avant celles de la Compétence en matière de
pêcheries. Cependant, le 12 mars 1974, une proposition à cet effet fut
rejetée par six voix contre deux avec six abstentions. Ainsi la Cour se
privait-elle de la possibilité de rendre un arrêt en la présente affaire avant
la fin de la période critique de l’année 1974.

Cette série de retards ayant fait durer la procédure jusqu’à la fin de
l’année 1974, la Cour décide aujourd’hui que la requête de la Nouvelle-
Zélande est sans objet et qu’il n’y a dès lors pas lieu à statuer.

On ne saurait prendre position sur cet arrêt sans se rendre compte de
ce qu'il signifie quant aux questions préliminaires retenues par l’ordon-
nance du 22 juin 1973 comme devant être examinées par la Cour en la
présente phase de la procédure. Il s’agit de la compétence de la Cour pour
connaître du différend et de la recevabilité de la requête, questions entre
lesquelles il n’est pas facile de distinguer, ainsi que la Cour a eu maintes
fois l’occasion de le dire. On pourrait même regarder la recevabilité de la
requête comme une condition à la compétence de la Cour. A l’article 8
de ia Résolution visant la pratique interne de la Cour en matière judi-
ciaire, compétence et recevabilité sont rangées côte à côte comme des
conditions à satisfaire pour que la Cour puisse entreprendre l’examen au
fond. C’est sur cette base que l’ordonnance du 22 juin 1973 a été rédigée.
Il ressort de ses considérants que les aspects de la question de compétence
à examiner comprennent notamment, d’une part, les effets de la réserve
relative aux activités se rapportant à la défense natidnale que la France
a faite en renouvelant en 1966 son acceptation de la juridiction de la
Cour et, d’autre part, les relations existant entre la France et la Nouvelle-
Zélande en vertu de l’Acte général de 1928 pour le règlement pacifique des
différends internationaux, à supposer que cet instrument soit toujours en
vigueur. En revanche l’ordonnance n’est pas aussi précise en ce qui
concerne les aspects à explorer de la question de la recevabilité de la
requête. Au contraire, puisqu'elle n’en indique aucun, la Cour doit
rechercher de manière tout à fait générale si elle a été valablement saisie
de l’affaire. L’une des toutes premières conditions à remplir est de savoir
si le différend concerne une matière régie par le droit international. Si tel
n'était pas le cas, le différend n’aurait pas d’objet relevant de la compé-
tence de la Cour, celle-ci n'ayant compétence que pour des différends de
droit international.

L'arrêt fait allusion en son paragraphe 24 à la compétence de la Cour
telle qu’il la conçoit, c’est-à-dire limitée aux problèmes ayant trait aux
clauses juridictionnelles du Statut de la Cour et de l’Acte général de 1928.
Selon la première phrase de ce paragraphe, «la Cour doit examiner
d’abord une question qu’elle estime essentiellement préliminaire, à
savoir l'existence d’un différend, car que la Cour ait ou non compé-
tence en l’espèce la solution de cette question pourrait exercer une in-
fluence décisive sur la suite de l’instance ». En d’autres termes, l’arrêt,
qui par la suite ne mentionne plus la question de compétence, indique
que la Cour n’a pas jugé qu’il y ait lieu de l’examiner ni de la tran-

33
487 ESSAIS NUCLÉAIRES (OP. IND. PETREN)

cher. Sans le dire aussi nettement, il ne traite pas non plus de la rece-
vabilité.

Pour ma part, je ne crois pas possible d’écarter ainsi l'examen de toutes
les questions préliminaires retenues par l’ordonnance du 22 juin 1973.
Je suis notamment d'avis que la Cour aurait dû se former d’emblée une
opinion sur le vrai caractère du différend formant l’objet de la requête;
si elle avait trouvé que le différend ne portait pas sur un point de droit
international, c’est pour cette raison tout à fait primordiale qu’elle aurait
dû rayer l'affaire du rôle et non pas à cause de l’inexistence de l’objet du
différend constatée après de longs mois de procédure.

C’est dans cette optique que je crois devoir examiner maintenant la
recevabilité de la requête de la Nouvelle-Zélande. Je continue à penser,
comme dans mon opinion dissidente jointe à l’ordonnance du 22 juin
1973, qu’il y a lieu avant tout de se demander si, d’une manière générale,
les essais atmosphériques d’armes nucléaires sont régis par des normes de
droit international ou s’ils appartiennent au domaine hautement politique
où les normes internationales de légalité et d’illégalité sont encore en
gestation. Il est bien vrai que des différends au sujet de l’interprétation et
de l’application de règles de droit international peuvent avoir une grande
importance politique sans perdre pour autant leur caractère inhérent de
différends juridiques. Il n'en reste pas moins nécessaire de distinguer
entre les différends axés sur des normes de droit international et les ten-
sions entre Etats causées par des mesures prises dans un domaine non
encore régi par le droit international.

A ce sujet, il me semble utile de rappeler ce qui s’est passé dans le
domaine des droits de l’homme. Dans un passé relativement récent, le
traitement qu’un Etat réservait à ses propres ressortissants était d’une
manière générale considéré comme ne relevant pas du droit international.
Même les violations les plus outrageantes des droits de l’homme com-
mises par un Etat envers ses propres nationaux n'auraient pu faire l’objet
de la saisine d’un organe judiciaire international par un autre Etat. Une
requête en ce sens aurait été déclarée non recevable et n’aurait pu donner
lieu à aucun examen de la matérialité des faits allégués par l'Etat requé-
rant. Telle aurait été la situation même dans les relations entre Etats
ayant accepté sans réserves la clause facultative de l’article 36 du Statut
de la Cour permanente de Justice internationale. La simple constatation
que l'affaire concernait une matière non régie par le droit international
aurait suffi à empêcher la Cour permanente de statuer. Pour reprendre la
terminologie de la présente affaire, cela aurait été une question de rece-
vabilité de la requête et non de compétence de la Cour. Ce n’est qu’une
évolution postérieure à la deuxième guerre mondiale qui a abouti à ce
que le devoir des Etats de respecter les droits de l’homme à l'égard de
tous les individus, y compris leurs propres nationaux, constitue une obli-
gation de droit international envers tous les Etats membres de la commu-
nauté internationale. La Cour y a fait allusion dans son arrêt en l'affaire
de la Barcelona Traction, Light and Power Company, Limited (C.LJ.

34
488 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

Recueil 1970, p. 32). 1] faut certes regretter que cette reconnaissance uni-
verselle des droits de l’homme n'ait pas encore été accompagnée d’une
évolution correspondante de la compétence des organes judiciaires inter-
nationaux. Faute d’un système étanche de clauses juridictionnelles appro-
priées, trop de différends internationaux portant sur la protection des
droits de l’homme échappent aux juges internationaux. La Cour l’a
rappelé également dans l'arrêt précité (ibid., p. 47), enlevant ainsi du
poids à sa référence aux droits de Phomme et créant par là l'impression
d’une contradiction qui n’a pas échappé aux auteurs.

Une évolution analogue se dessine aujourd’hui dans un domaine
voisin, celui de la protection de l'environnement. Les essais nucléaires
atmosphériques, envisagés comme un danger particulièrement grave de
pollution de l’environnement, constituent une préoccupation angoissante
de l'humanité du temps présent et il n’est que naturel que des efforts
soient faits sur le plan international pour dresser des barrières juridiques
contre ce genre d'essais. En la présente affaire, il s’agit de savoir si de
telles barrières existaient au moment du dépôt de la requête de la Nou-
velle-Zélande. La requête ne saurait être considérée comme recevable si,
au moment de son dépôt, le droit international n’avait pas atteint un
stade tel qu’il régisse les essais atmosphériques d’armes nucléaires. On a
voulu faire valoir qu'il suffit que deux parties se contestent réciproque-
ment un droit pour qu’une requête à ce sujet émanant de l’une d’elles
soit recevable. Telle serait la situation en l’espèce, mais, à mes yeux, la
question de la recevabilité d’une requête ne saurait se réduire à l’appli-
cation d’une formule aussi simple. I] faut encore que le droit revendiqué
par la partie demanderesse relève d’un domaine régi par le droit inter-
national. En la présente affaire, la requête est fondée sur l’allégation selon
laquelle les essais nucléaires de la France dans le Pacifique auraient causé
des retombées radioactives sur le territoire de la Nouvelle-Zélande. Le
Gouvernement néo-zélandais y voit une atteinte à sa souveraineté qui
serait contraire au droit international. Comme il n'existe aucun lien
conventionnel entre la Nouvelle-Zélande et la France en matière d’essais
nucléaires, la requête suppose l’existence d’une régle de droit internatio-
nal coutumier interdisant aux Etats de causer, par des essais nucléaires
atmosphériques, des retombées radioactives sur le territoire d’autres
Etats. C’est donc l’existence ou la non-existence d’une telle règle coutu-
mière qu'il faut constater.

Il a été suggéré au cours de la procédure que la question de la recevabi-
lité de la requête n’avait pas un caractère exclusivement préliminaire et
que son examen pourrait être différé jusqu’à l'examen du fond. Cela pose
une question d’application de l’article 67 du Règlement de la Cour de
1972. Le motif principal de la revision des dispositions du Règlement
qui se trouvent maintenant dans cet article a été d’éviter que la Cour, en
réservant sa position sur une question préliminaire, ouvre une longue
procédure sur les aspects de fond d’une affaire pour constater en fin
de compte que la réponse à la question préliminaire rendait cette procé-

35
439 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

dure superflue. Certes l’article 67 ne parle que des exceptions préliminaires
formulées par le défendeur mais il va de soi que l’esprit de cet article
doit s’appliquer aussi à l'examen des questions concernant la recevabilité
d’une requête sur lesquelles la Cour doit prendre position ex officio.
Ii va également sans dire que, dans une affaire où le défendeur fait défaut,
Particle 53 du Statut oblige la Cour à veiller avec une attention toute
spéciale à l’observation des dispositions de l’article 67 du Règlement.

Bref, la Cour se trouve appelée pour la première fois à appliquer la
disposition de son Règlement revisé qui a remplacé l’ancienne disposition
autorisant la jonction des exceptions préliminaires au fond. On peut se
demander en quoi la nouvelle règle se distingue réellement de l’ancienne.
Pour ma part, je pense que, comme la précédente, la nouvelle disposition
confère à la Cour le pouvoir discrétionnaire d'apprécier au stade initial
d’une affaire si telle ou telle question préliminaire doit être réglée avant
tout. En exerçant ce pouvoir discrétionnaire, la Cour doit, à mon avis,
apprécier le degré de complexité de la question préliminaire par rapport
à l’ensemble des questions faisant partie du fond. Si la question prélimi-
paire revêt un caractère relativement simple, tandis qu’un examen au fond
donnerait lieu à une procédure longue et compliquée, la Cour se doit de
trancher tout de suite la question préliminaire. Voila ce qu’exige l'esprit
dans lequel le nouvel article 67 du Règlement a été rédigé. Ces considéra-
tions me paraissent applicables à la présente affaire.

La Cour se serait fait le plus grand tort si, sans trancher la question de
recevabilité, elle avait ouvert sur tous les aspects du fond de l’affaire une
procédure nécessairement longue et compliquée, ne serait-ce qu’à cause
des questions scientifiques et médicales en jeu. Il y a lieu de rappeler
que, au stade préliminaire où elle se trouve toujours, la procédure a déjà
subi des retards considérables laissant au Gouvernement néo-zélandais
amplement le temps de préparer ses écritures et plaidoiries sur tous les
aspects de la recevabilité. Comment aurait-on pu dans ces conditions
renvoyer l’examen de la question à une date ultérieure?

Il ressort de ce qui précède que la recevabilité de la requête dépend, à
mes yeux, de l'existence d’un droit international coutumier interdisant
aux Etats de procéder à des essais atmosphériques d’armes nucléaires
causant des retombées radioactives sur Je territoire d’autres Etats. Or il est
notoire, et admis par le Gouvernement néo-zélandais lui-même, que
toute explosion nucléaire dans l’atmosphére cause des retombées radio-
actives dans l’ensemble de l'hémisphère terrestre où elle s'est produite.
La Nouvelle-Zélande n’est donc que l’un des nombreux Etats sur lesquels
les essais nucléaires atmosphériques de la France, de même que ceux
d’autres Etats, ont causé des retombées radioactives. Depuis la deuxième
guerre mondiale, certains Etats ont procédé à des essais nucléaires atmo-
sphériques destinés à permettre à leurs armements de passer du stade
atomique au stade thermonucléaire. Le comportement de ces Etats

36
490 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

prouve que leurs gouvernements n’ont pas été d’avis que le droit inter-
national coutumier interdit les essais nucléaires atmosphériques. Au
surplus le traité de 1963 par lequel les trois premiers Etats qui se soient
dotés d’armes nucléaires se sont mutellement interdit de nouveaux essais
dans l’atmosphère peut être dénoncé. Par cette disposition, les signataires
du traité ont montré qu’ils restaient d’avis que le droit international
coutumier n’interdisait pas les essais nucléaires dans l’atmosphère.

En vue de constater la formation éventuelle d’une règle coutumière à
cet effet, il semble plus important de connaître l’attitude des Etats n'ayant
pas encore accompli les essais nécessaires pour atteindre le stade nucléaire.
Pour ces Etats l'interdiction des essais nucléaires atmosphériques pour-
rait signifier la division de la communauté internationale en deux groupes:
les Etats qui possèdent des armes nucléaires et ceux qui n’en possèdent pas.
Si un Etat ne possédant pas d’armement nucléaire s’abstient de faire
procéder aux essais atmosphériques qui lui permettraient de s’en doter
et si cette abstention est motivée non par des considérations d’ordre
politique ou économique mais par la conviction que ces essais sont
interdits par le droit international coutumier, l'attitude de cet Etat
constituera un élément dans la formation d’une telle coutume. Mais où
trouve-t-on la preuve de ce qu’un nombre suffisant d'Etats économique-
ment et techniquement capables de procéder à la fabrication d’armes
nucléaires s’abstiennent de faire procédér à des essais nucléaires atmo-
sphériques parce qu'ils sont d’avis que cela leur est interdit par le droit
international coutumier? L'exemple donné récemment par la Chine en
faisant exploser dans l’atmosphère une bombe de grande puissance suffit
à démolir la thèse de l’existence actuelle d’une règle de droit international
coutumier interdisant les essais nucléaires atmosphériques. Vouloir fermer
les yeux devant l'attitude, à cet égard, de l'Etat le plus peuplé du monde
témoignerait d’un manque de réalisme.

Pour compléter ce bref aperçu, il convient de se demander quelle a été
l'attitude des nombreux Etats sur les territoires desquels des retombées
radioactives provenant des essais atmosphériques des Puissances nu-
cléaires se sont déposées et continuent à se déposer. Ont-ils, d’une manière
générale, protesté auprès de ces Puissances en faisant valoir que leurs
essais contrevenaient au droit international coutumier? Je ne constate
pas que tel ait été le cas. Les résolutions votées à l’Assemblée générale
des Nations Unies ne sauraient valoir des protestations juridiques d’Etat
à Etat visant des cas concrets. Elles indiquent l’existence d’un fort
courant d’opinion en faveur de la proscription des essais nucléaires dans
lPatmosphère. Cela représente une tâche politique de la plus haute
urgence mais qui reste à accomplir. Ainsi la demande que la Nouvelle-
Zélande a adressée à la Cour relève-t-elle du domaine politique et se
situe-t-elle en dehors du cadre du droit international tel qu’il existe
aujourd’hui.

Jestime en conséquence que, dès l'introduction de l'instance, la
requête de la Nouvelle-Zélande a manqué d’un objet sur lequel la Cour
put statuer, tandis que l’arrêt ne conclut qu’à l’absence d’un tel objet

37
491 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

à ce jour. Je rejoins l’arrêt en ce qui concerne l’issue à donner à l’affaire,
à savoir qu’il n’y a pas lieu à statuer, mais je ne saurais pour autant
m'associer aux motifs sur lesquels cet arrêt est fondé. Que j’aie néan-
moins voté pour lui s’explique par les considérations suivantes.

La méthode d’après laquelle les arrêts de la Cour sont tradionnellement
rédigés implique qu’un juge puisse voter pour un arrêt s’il est d’accord
sur l’essentiel du dispositif et cela même s’il n’accepte pas les motifs
donnés, ce qu'il fait alors normalement connaître par une opinion indi-
viduelle. Certes, cet ordre de choses se prête à des critiques, notamment
parce qu’il n’exclut pas l’adoption d’arrêts dont la majorité des juges
les ayant votés n’accepte pas les motifs, mais telle est la pratique de la
Cour. Selon celle-ci les motifs, qui représentent le fruit des première et
deuxième lectures de l’arrêt auxquelles participent tous les juges, précèdent
le dispositif et ne peuvent plus être changés au moment du vote pris à la
fin de la deuxième lecture. Ce vote porte uniquement sur le dispositif
et n’est pas suivi de Vindication des motifs retenus par chaque juge.
Dans ces conditions, un juge qui désapprouve les motifs d’un arrêt mais
est en faveur de l’issue à laquelle aboutit le dispositif se sent obligé, dans
l'intérêt de la justice, de voter pour l'arrêt car, en votant autrement, il
risquerait d’empécher la bonne solution. La phase actuelle de la présente
procédure a été en réalité dominée par la question de savoir si la Cour
pouvait continuer à s'occuper de l’affaire. Sur ce point tout à fait capital,
je suis arrivé au même résultat que l'arrêt, quoique me fondant sur
d’autres motifs.

J'ai par conséquent dû voter pour l’arrêt, bien que je ne souscrive à
aucun de ses motifs. Une autre manière de voter aurait risqué de contri-
buer à créer une situation bien étrange pour une Cour dont la juridiction
est volontaire, une situation dans laquelle une affaire aurait été examinée
au fond bien que la majorité des juges estimât qu'il ne fallait pas le faire.
Ce sont justement de telles situations que l’article 8 de la Résolution vi-
sant la pratique interne de la Cour en matière judiciaire est destiné à
éviter.

Il me reste à expliquer ma position sur la question de la compétence
de la Cour au sens que l'ordonnance du 22 juin 1973 donne à ce terme.
Cette question à multiples facettes n’est pas examinée dans l’arrêt, d’après
ce que celui-ci dit expressément. Cela étant et comme, pour ma part,
je n’ai pas non plus éprouvé le besoin de l’examiner pour pouvoir con-
clure à {a solution de l'affaire en faveur de laquelle j’ai voté, je ne pense
pas qu’un exposé des idées que je me suis faites sur ce sujet ait sa
place dans la présente opinion individuelle. Une opinion individuelle
telle que je la conçois ne doit pas aborder d’autres questions que l'arrêt,
à moins que cela ne soit absolument nécessaire pour expliquer le vote de
l’auteur. Jai donc dû résister à la tentation de m’engager dans un échange

38
492 ESSAIS NUCLÉAIRES (OP. IND. PETREN)

de vues sur la compétence avec ceux de mes collègues qui ont examiné
cette question dans leurs opinions dissidentes. Un débat entre juges sur
des matières dont l'arrêt ne traite pas risque de se réduire à une série de
monologues — ou de chœurs — disparates. A toutes fins utiles, je dois
cependant souligner que mon silence sur le sujet ne signifie pas que je
consente à la thèse de la compétence de la Cour.

(Signé) Sture PETRÉN.

39
